                      Case 1:19-cr-00291-LAP Document 37 Filed 05/07/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Southern District
                                              __________  DistrictofofNew York
                                                                       __________


                  United States of America                     )
                             Plaintiff                         )
                                v.                             )      Case No.     19 CRM 291
               Solomon Aburekhanlen, et al.                    )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Solomon Aburekhanlen                                                                                         .


Date:          05/06/2019
                                                                                         Attorney’ss ssignature
                                                                                                       ignature


                                                                                       Archibong Archibong
                                                                                     Printed name and bar number
                                                                                  55 Jericho Turnpike, Suite 200
                                                                                    Jericho, New York 11753


                                                                                               Address

                                                                                      archieslaw@gmail.com
                                                                                            E-mail address

                                                                                          (516) 997-9711
                                                                                          Telephone number

                                                                                          (516) 997-9722
                                                                                             FAX number
